              Case 2:16-cr-00580-RB Document 231 Filed 04/27/21 Page 1 of 2
                                                               '                   :-' FIE'EB
                                                                              UNITED srArES qLs-IBlg]:gou Rr
                                                                       couR;    ii5cnucEs' NEw MExlco
                           rN THE uNrrED srATEs           DrsrRrcr
                                                                                         APR     27   2021
                              FOR TIIE DISTRICT OF IYEW ME)ilCO
                                                                                 MTCNELL R. ELFERS
                                                                                 --q
UNITED STATES OF AMERICA,                                                            CLERK OF COURT

                 Plaintiff,

v.                                                                       No. CR 16-0580-002 RB

MIGUEL ANGEL RODRIGUEZ.FLORES,

                 Defendant.


                              MEMORANDUM OPIIIION Ai\D ORDER

          THIS MATTER         comes before the Court on   Mr. Rodriguez-Flores's Supplemental Motion

for Compassionate Release, filed on April 5, 2021. (Doc. 226.) \/b. Rodriguez-Flores                seeks


compassionate release under 18 U.S.C. g 3582(cX1)(AXi) due to his serious health
                                                                                 conditions and


the threat of COVID -19. (See id. at      l.) The Government agroes that Mr. Rodriguez-Flores has
*fully exhausted all administrative rights to appeal" the Bureau of Prison's (BOP) denial of his

request for compassionate release. (See Doc. 228 at 6.) See also 18 U.S.C. $ 3582(oX1XA)'
                                                                                                        It
                                                               *BOP has approved
asked the Court       to deny his motion, however, because the                   thiml for home

confinement . . . with an anticipated placement in late April.- Qd. at 1, 4.) IvIr. Rodriguez-Flores

urged the Court to grant his motion rather than wait on the BOP process. (See Doc.229.)

          After this matter was fu1ly briefed, the Govemment filed     a supplemental notice   to alert the

 Court that
              ooMr.
                      Rodriguez-Flores's anticipated transfer to home confinement has been adjusted to

 a date   within the frst two weeks of May    2021,   to accommodate a required post-contact quarantine

 period after he recently had contact with a person who later tested positive for COVID-I9." (See

 Doc. 230.) As Mr. Rodriguez-Flores's release to home confinement is imminent, and because this

 Court would also require al4.-day quarantine period followed by a negative COVD-19 test had             it
           Case 2:16-cr-00580-RB Document 231 Filed 04/27/21 Page 2 of 2



granted his motion for compassionate release, the Court finds it unnecessary to intervene at this

time. The Court   will   deny the motion as moot. Mr. Rodriguez-Flores may      file a motion to

reconsider if the circumstances change.

       THEREFORE,

       IT IS ORDERED        that Mr. Rodriguez-Flores's Supplemental Motion for Compassionate

Release (Doc. 226)is   DEIIIED AS MOOT.




                                            SENIOR U.S. DISTRICT JTIDGE




                                               2
